Case 17-20621-CMB   Doc 155    Filed 09/16/19 Entered 09/16/19 13:27:39   Desc Main
                              Document      Page 1 of 4
Case 17-20621-CMB   Doc 155    Filed 09/16/19 Entered 09/16/19 13:27:39   Desc Main
                              Document      Page 2 of 4
Case 17-20621-CMB   Doc 155    Filed 09/16/19 Entered 09/16/19 13:27:39   Desc Main
                              Document      Page 3 of 4
Case 17-20621-CMB   Doc 155    Filed 09/16/19 Entered 09/16/19 13:27:39   Desc Main
                              Document      Page 4 of 4
